In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-18-00517-CR
      ___________________________

 MARCELINO RAMOS PABON, Appellant

                      V.

          THE STATE OF TEXAS


  On Appeal from the 432nd District Court
         Tarrant County, Texas
       Trial Court No. 1465860D


 Before Sudderth, C.J.; Gabriel and Bassel, JJ.
  Memorandum Opinion by Justice Bassel
                          MEMORANDUM OPINION

                                   I. Introduction

      Appellant Marcelino Ramos Pabon appeals his convictions on four counts of

aggravated sexual assault of a child under fourteen years old, one count of indecency

with a child by contact, and one count of indecency with a child by exposure. See Tex.

Penal Code Ann. §§ 21.11(a), 22.021(a)(1)(B), (2)(B).         In three issues, Pabon

challenges the trial court’s admission of extraneous-bad-act evidence (Issue 1), the

trial court’s exclusion of the complainant’s testimony about her immigration status at

the time of the outcry and her later obtaining a U-Visa based on her allegations

against him (Issue 3), and the trial court’s overruling of his shifting-the-burden

objection to the State’s closing argument (Issue 2). Because Pabon forfeited some of

his complaints and the trial court did not otherwise reversibly err, we affirm the trial

court’s judgment.1

          II. Admission of Evidence of Pabon’s Extraneous Bad Acts

      In his first issue, Pabon complains that the admission of extraneous-bad-act

testimony during the guilt-innocence phase constitutes reversible error. The State

argues that Pabon did not preserve this issue. We agree with the State.

      To preserve a complaint for our review, a party must have presented to the trial

court a timely request, objection, or motion stating the specific grounds, if not

      1
       Pabon does not challenge the sufficiency of the evidence to support his
convictions. We therefore omit an initial factual background.


                                           2
apparent from the context, for the desired ruling. Tex. R. App. P. 33.1(a)(1); Thomas v.

State, 505 S.W.3d 916, 924 (Tex. Crim. App. 2016). Further, the party must obtain an

express or implicit adverse trial-court ruling or object to the trial court’s refusal to

rule. Tex. R. App. P. 33.1(a)(2); Everitt v. State, 407 S.W.3d 259, 262–63 (Tex. Crim.

App. 2013); Martinez v. State, 17 S.W.3d 677, 686 (Tex. Crim. App. 2000).

       Before trial, Pabon objected to the introduction of the testimony of two

“extraneous victims”—his daughter and her friend—on several grounds but did not

mention “Rule 403” or allege that the extraneous-bad-act evidence’s “probative value

[was] substantially outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, or needlessly

presenting cumulative evidence.” Tex. R. Evid. 403. The trial court clarified, “You’re

making all these objections under 405, 402, 404, 401,” gave Pabon ample opportunity

to further object, and stated for the record, “The Court has also conducted a

balancing test under 403 and reached the conclusion it will be admissible because it is

. . . very probative under . . . 38.37.” Pabon did not object to the results of that

balancing test. Further, Pabon does not provide a record reference to a Rule 403 trial

objection to the extraneous-bad-act testimony in his brief, and our review of the

record does not indicate that Pabon objected under Rule 403 when his daughter and

her friend testified during the guilt-innocence phase of the trial. We therefore hold

that Pabon forfeited his first issue.



                                           3
              III. Limitations on Pabon’s Cross-Examination and
             Exclusion of Evidence About the Complainant’s U-Visa

      In his third issue, Pabon complains that the trial court’s refusal to allow him to

question the complainant in the jury’s presence about her immigration status and her

receiving a U-Visa based on her allegations against him “irreparably deprived” him of

his right to impeach and confront her. The State argues that Pabon did not preserve

this issue. We agree with the State in part.

      The evidence shows that in January 2005, the then six-year-old complainant

and her mother arrived in the United States from Honduras and moved in with

Pabon, who was engaged to the complainant’s aunt. The complainant made an outcry

of sexual abuse against Pabon in June 2005, when she was seven years old. The police

and Child Protective Services (CPS) were contacted, and CPS interviewed the

complainant a day after the outcry. The CPS investigator warned the detective in

charge of the investigation that the complainant and her mother would be returning

to Honduras “within a certain period of time.” The complainant soon saw a sexual

abuse nurse examiner with the CARE Team at Cook Children’s Hospital, and a

written report from that examination was placed in the detective’s police file.

Nothing happened on the case for several years.

      In 2016, an internal audit in the Fort Worth Police Department revealed that

the original investigating officer had failed to diligently investigate more than a

thousand cases, including this one. The new investigating officer, Detective Pat



                                               4
Henz, reviewed the file and spoke to witnesses, including the complainant, who by

2016 was eighteen years old. After reinvestigating the facts, Detective Henz obtained

two arrest warrants for Pabon, and Pabon was arrested on those warrants.

      In a voir dire hearing requested by Pabon, the parties explored the

circumstances of the complainant’s receiving a U-Visa and becoming a permanent

resident in the intervening years between her 2005 outcry and the 2016 reinvestigation

of her allegations against Pabon. Pabon wanted to discuss these matters before the

jury to show the complainant’s motive, based on her obtaining her U-Visa and then

permanent residency as a result of her “complaint in this matter.”

      The complainant testified at the hearing that she did not realize that she and

her mother were undocumented when they came to the United States, but they were

captured by ICE agents when they crossed the river, so she knew something was

wrong. In 2009, when the complainant was ten or eleven years old, she and her

mother visited the Human Rights Initiative for advice on how an uncle who had

recently come to the United States could remain in this county. In that visit, the

complainant learned that she was eligible for a U-Visa based on her allegations against

Pabon. The organization’s lawyers advised her that to obtain the U-Visa, she needed

“to go ahead and try [to] file a [police] report again” because the case against Pabon

was not closed, so she and her family did so in 2009. The complainant admitted that

she was advised to cooperate to get her U-Visa, but she testified that she did not

understand when she received it that she could lose it if she did not cooperate with

                                          5
law enforcement;2 that she did not then “know exactly what was going on”—she just

“did what [she] was told to do”; and that none of her statements to police or

prosecutors were motivated by fear of deportation. She also testified that she had

been a permanent resident since 2014, two years before the investigation reopened.

The trial court stated,

              [B]ased upon what I’ve heard, her motivation to go to the human
       rights initiative was on the basis that they were trying to help an uncle.
       Their primary motivation was that.
             Now, there may have been ancillary things discussed, but that’s
       not what’s clear from the record. Now, I understand that you’re making
       an argument, and I apologize for interrupting. You may continue.
After the trial court’s statement, Pabon’s defense counsel argued,

       So I would say that it is relevant as to motive. It is a defensive theory
       that is allowed to be argued and presented to the jury. And I believe that
       not allowing us to pursue the theory of motive is reversible error because
       of the fact that it goes straight to the theory that the reason she wanted
       to continue and pursue this offense is to obtain the U[-V]isa, to obtain
       residency and ultimately citizenship.

       The court found that the complainant “indicated” that when she reported the

sexual abuse at the age of seven, “she had no knowledge of immigration issues. That

was not her motive to make a complaint at all.” The trial court and defense counsel

engaged in more dialogue, and ultimately the trial court ruled that the defense could


       One requirement for obtaining a U-Visa is that a complainant “must assist law
       2

enforcement in the investigation or prosecution of the crime.” Diane Mickelson,
Comment, When the Problem Is the Solution: Evaluating the Intersection Between the U Visa
“Helpfulness” Requirement and No-Drop Prosecution Policies, 53 U. Rich. L. Rev. 1455,
1465 (2019); see also 8 U.S.C. § 1101(a)(15)(U)(i)(III); 8 C.F.R. § 245.24.


                                           6
not explore the topic in the jury’s presence absent “direct evidence” of motive: “The

purpose of this cross-examination is to impeach. A seven-year-old child does not

have the motivation that you are urging.” Defense counsel attempted to argue after

the ruling and restated the ruling but did not further object to the ruling.

      Pabon did not raise any explicit Sixth Amendment or Confrontation Clause

complaints in the trial court regarding the U-Visa line of inquiry; we therefore

overrule his Confrontation Clause complaints as forfeited.          See Tex. R. App. P.

33.1(a)(1); Golliday v. State, 560 S.W.3d 664, 670–71 (Tex. Crim. App. 2018).

      Whether Pabon preserved his impeachment complaint under the rules of

evidence—as opposed to the Confrontation Clause—is a closer question.               To

preserve error when a trial court excludes evidence, a party must show the substance

of the excluded evidence by offer of proof unless the substance is apparent from the

context of the questions asked. Tex. R. App. P. 33.2; Tex. R. Evid. 103(a)(2); Holmes

v. State, 323 S.W.3d 163, 168 (Tex. Crim. App. 2009). A party may make an offer of

proof in question-and-answer form or in the form of a concise statement by counsel.

Tex. R. Evid. 103(b); Holmes, 323 S.W.3d at 168.

      Pabon questioned the complainant outside the jury’s presence about the

circumstances of her obtaining a U-Visa. He stated that he wanted to question her in

the jury’s presence to show that she had motive to pursue her claim against him to get

a U-Visa and argued that barring him from presenting that defensive theory would be

reversible error. The trial court found that the complainant did not know anything

                                            7
about a U-Visa when she reported the sexual abuse at seven years old. The trial court

excluded the evidence presented in the voir dire hearing and held that Pabon could

not pursue that line of questioning absent direct evidence.        The trial court’s

statements on the record show that it understood that Pabon wanted to impeach the

complainant with the U-Visa evidence. We will therefore reach the merits of Pabon’s

evidentiary impeachment issue.

      We review the exclusion of evidence for an abuse of discretion, which the

record shows only when the ruling falls outside the zone of reasonableness. Henley v.

State, 493 S.W.3d 77, 82–83 (Tex. Crim. App. 2016); Merrick v. State, 567 S.W.3d 359,

375 (Tex. App.—Fort Worth 2018, pet. ref’d). As the Texas Court of Criminal

Appeals has explained,

      The Texas Rules of Evidence permit the defendant to cross-examine a
      witness for his purported bias, interest, and motive without undue
      limitation or arbitrary prohibition. Rule 404(b) permits the defense, as
      well as the prosecution, to offer evidence of other acts of misconduct to
      establish a person’s motive for performing some act—such as making a
      false allegation against the defendant. Rule 613(b) permits a witness to
      be cross-examined on specific instances of conduct when they may
      establish his specific bias, self-interest, or motive for testifying.

Johnson v. State, 490 S.W.3d 895, 910 (Tex. Crim. App. 2016). Generally, limiting a

defendant’s right to cross-examine a witness is within a trial court’s discretion.

Hammer v. State, 296 S.W.3d 555, 561 (Tex. Crim. App. 2009). For impeachment

evidence to be admissible, the defendant needs to establish a “causal connection or

logical relationship” between the evidence and the witness’s alleged bias or motive.



                                         8
Johnson v. State, 433 S.W.3d 546, 552 (Tex. Crim. App. 2014); Tristan v. State,

393 S.W.3d 806, 810–11 (Tex. App.—Houston [1st Dist.] 2012, no pet.).

      The excluded evidence could certainly be admissible in a different factual

scenario, but as the trial court pointed out, the timing of the events controls its

admissibility here. Pabon did not offer any evidence before the jury or trial court that

in 2005, getting a U-Visa was on the then seven-year-old complainant’s radar when

she told Pabon’s relatives, the police, CPS, and the CARE team nurse about the

sexual abuse Pabon had subjected her to. Moreover, while the complainant was

motivated by the legal advice she received regarding obtaining a U-Visa to refile a

police report of her allegations in 2009 after the case had stalled for several years, she

obtained her permanent residency in 2014. She therefore was not subject to the U-

Visa requirement that she cooperate with law enforcement or risk deportation either

in 2016 when the criminal case was reinvestigated and Pabon was arrested or in

2018 when she testified at trial. Thus, Pabon did not show any logical connection

between the excluded evidence and the complainant’s motive to lie about his conduct.

See Johnson, 433 S.W.3d at 552; Tristan, 393 S.W.3d at 810–11. Consequently, the trial

court did not abuse its discretion by excluding the evidence or cutting off Pabon’s

inquiry until direct evidence of the complainant’s motive was offered.3 See Garcia v.


      3
        We recognize that the Texas Court of Criminal Appeals has cautioned that the
requirement imposed by case law that a proponent show a “causal connection” or
“logical relationship” between the proposed impeachment evidence and a witness’s
“potential bias or prejudice” “cannot be applied too rigorously” because it “would

                                            9
undermine [the] constitutional mandate—and Rule 613(b)’s implicit assumption—that
a defendant be permitted to explore any plausible basis for witness bias, whether or not
the witness is willing to admit to it.” Jones v. State, 571 S.W.3d 765, 769 (Tex. Crim.
App. 2019) (emphasis added). Here, however, Pabon did not invoke either the state
or federal constitution in the trial court. Moreover, the voir dire inquiry demonstrated
to the trial court that a desire for a U-Visa was not a plausible basis for the seven-year-
old complainant to accuse Pabon of sexually abusing her when the only evidence
showed that she did not know what a U-Visa was until more than three years after her
outcry, nor, because she became a permanent resident in 2014, was the U-Visa a
plausible basis for her to cooperate in the 2016 reinvestigation of her complaint against
Pabon or for her to testify in 2018. Given the absence of evidence of any connection
between the seven-year-old complainant’s outcry and her learning of, applying for,
and receiving a U-Visa years later, we cannot conclude that the trial judge abused his
discretion by excluding evidence of the U-Visa and cutting off the inquiry until and
unless Pabon could offer evidence of such a connection.

       But even if we were to assume that the trial judge did abuse his discretion by
excluding the U-Visa evidence and prohibiting the line of questioning, any cross-
examination of the complainant about the U-Visa “would[, if anything,] only
marginally have increased the damage already inflicted upon her general credibility by
other evidence,” id. at 771–72, such as the evidence that (1) years after her
2005 outcry against Pabon, she accused her uncle of sexual abuse but later recanted,
only to admit in Pabon’s trial that her recanting itself was a lie and (2) she continued
to spend time with Pabon, even without her mother, after the 2005 outcry until 2015,
the year before the complaint was reinvestigated and he was arrested. See id. at 770–
71 (holding in assault–family violence case that trial court committed constitutional
error by prohibiting defendant from asking complainant’s mother (Grandma) about
her knowledge and interest in pending State-filed termination case regarding
defendant’s and complainant’s parental rights to their daughter but that error was
harmless given the “subtle difference” between defendant’s and Grandma’s accounts
of complainant’s conduct, the investigating officer’s testimony that conflicted with
Grandma’s statement that defendant “ransacked the house” after assaulting
complainant, and the fact that the jury knew that Grandma was complainant’s mother
and the child’s grandmother); Escobedo v. State, No. 04-18-00712-CR,
2019 WL 2518165, at *5 (Tex. App.—San Antonio June 19, 2019, no pet.) (mem. op.,
not designated for publication) (assuming trial court abused its discretion by barring
defendant in assault case (Grandma) from questioning complainant about Grandma’s
intervention in custody suit for complainant’s son, who was also Grandma’s
grandson, but holding the error harmless when the jury heard that the two women did
not get along, that Grandma had reported complainant to CPS, and that Grandma

                                            10
State, No. 13-17-00218-CR, 2019 WL 1388532, at *6 (Tex. App.—Corpus Christi–

Edinburg Mar. 28, 2019, pet. ref’d) (“Garcia’s assertion that the family plotted against

him so that D.C.’s father could obtain a U[-V]isa is not supported by any evidence

and [is] only supported by hypothetical assertion.”). But see Sansom v. State, 292 S.W.3d
112, 120–21 (Tex. App.—Houston [14th Dist.] 2008, pet. ref’d) (holding trial court

harmlessly erred by barring defendant from questioning estranged wife about her

United States citizenship status to show the motive of her daughters (the

complainants) to lie when the defensive theory was premised in part on the wife’s

status and the timing of the criminal allegations in relation to a telephone

conversation between defendant and his wife about getting a divorce and defendant

had told the police that one of the complainants had threatened to “call the police and

tell them [he] touched [her] middle part” if he divorced his wife).

      Even if the trial court had erred, such error would be harmless. See Tex. R.

App. P. 44.2(b). An eyewitness—Pabon’s grandson—corroborated the complainant’s

outcry both at the time of the outcry and during the trial held more than a decade

later, the jury heard two other women testify that Pabon sexually abused them when

they were minors, and Pabon otherwise attacked the complainant’s credibility by



had custody of grandson under CPS’s safety plan for six months before assault—
“especially” because “the assault had been reported to the police and the photographs
of [complainant’s] injuries had been taken . . . months before [Grandma’s]
intervention in the custody suit”).


                                           11
discussing her reporting another man for sexual abuse and her recanting that

accusation. We therefore overrule Pabon’s third issue.

                               IV. Closing Argument

      In his second issue, Pabon complains that in the State’s final closing argument,

“[t]he prosecutor’s allusion to a lack of defense witnesses improperly shifted the

burden of proof and constitutes reversible error.” Within his discussion of the issue,

Pabon also argues that the challenged statement alludes to his failure to testify. The

State contends that Pabon failed to preserve error. We agree with the State in part.

      In Pabon’s closing argument, defense counsel discussed evidence not presented

to the jury: testimony of the complainant’s mother, other men who were in the

complainant’s life when she was sexually abused, Pabon’s ex-wife, the detective who

originally investigated the allegations, and a forensic interviewer to whom the

complainant recanted her allegations of sexual abuse by a different man; testimony

about why the complainant and her mother never returned to Honduras; and the

video of the complainant’s CPS interview recorded after she made allegations against

Pabon. The following transpired during the prosecutor’s final closing argument:

      [PROSECUTOR:]              You know, after doing this for so long, one
                                 thing I’ve learned is I know exactly how
                                 obvious someone’s guilt is when a Defense
                                 attorney spends his closing argument talking
                                 about what you didn’t hear.
      [DEF. COUNSEL]:            Objection, Your Honor; sidebar.
      THE COURT:                 Sustained.


                                          12
      [DEF. COUNSEL]:           Ask the jury to disregard the sidebar.
      THE COURT:                Disregard the last comment.
      [PROSECUTOR]:             Defense attorney sat up here and talked to
                                you about the witnesses you didn’t hear from.
                                But he didn’t say anything about the evidence
                                you did hear, because that evidence is so
                                overwhelmingly showing this defendant is
                                guilty, he doesn’t want you to think about
                                that.
                                      And make no mistake about the fact
                                they called their witness. And that is an
                                example of how they have got every
                                opportunity to call whoever they want,
                                however they want.
      [DEF. COUNSEL]:           Objection, Your Honor; shifting the burden.
      THE COURT:                Overruled.
      [PROSECUTOR]:             He said why didn’t we. Why didn’t they?
                                Look, if that CPS video is admissible as
                                evidence and we could have brought it, why
                                didn’t they? Despite the fact that you’re not
                                to consider yourselves whether it’s admissible
                                or not, it’s a red herring, just like arguing what
                                you didn’t hear rather than what you did hear.
Pabon did not object that the prosecutor alluded to his failure to testify in his own

defense. Absent an objection to jury argument, nothing is presented for review.

Threadgill v. State, 146 S.W.3d 654, 667 (Tex. Crim. App. 2004); Cockrell v. State,

933 S.W.2d 73, 89 (Tex. Crim. App. 1996); see also Tex. R. App. P. 33.1(a).

Consequently, he did not preserve that part of his complaint. However, he did




                                         13
preserve his complaint that the State’s argument impermissibly shifted the burden of

proof. We therefore address it.

         We review a trial court’s ruling on an objection to improper jury argument for

an abuse of discretion. Rodriguez v. State, 446 S.W.3d 520, 536 (Tex. App.—San

Antonio 2014, no pet.) (op. on reh’g); Whitney v. State, 396 S.W.3d 696, 705 (Tex.

App.—Fort Worth 2013, pet. ref’d). To be permissible, the State’s jury argument

must fall within one of the following four general areas: (1) summation of the

evidence; (2) reasonable deduction from the evidence; (3) answer to opposing

counsel’s argument; or (4) plea for law enforcement. Freeman v. State, 340 S.W.3d 717,

727 (Tex. Crim. App. 2011); Felder v. State, 848 S.W.2d 85, 94–95 (Tex. Crim. App.

1992).     Based on our review of the entire closing argument, we hold that the

prosecutor was responding to defense counsel’s argument discussing the witnesses

and evidence that the State had not offered in the jury’s presence. Such a response is

permissible. See Freeman, 340 S.W.3d at 727; Felder, 848 S.W.2d at 94–95; Allen v. State,

693 S.W.2d 380, 385 (Tex. Crim. App. 1984) (“Clearly the defense attorney was

implying to the jury that the State had some evidence—either the stereo itself or

fingerprints taken off the stereo—that it was keeping from the jury. The State’s

argument was merely a response to defense counsel’s argument and no more.”). We

therefore hold that the trial court did not abuse its discretion by overruling Pabon’s

objection, and we overrule his second issue.



                                           14
                                    V. Conclusion

      Having held that Pabon forfeited his first issue and portions of his second and

third issues and having overruled the remainder of his second and third issues on the

merits, we affirm the trial court’s judgment.




                                                    /s/ Dabney Bassel
                                                    Dabney Bassel
                                                    Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 29, 2019




                                           15